 



Exhibit 10.72
VOTING AGREEMENT
     This Voting Agreement (“Agreement”) is entered into as of April 14, 2008 by
and among Irvine Sensors Corporation, a Delaware corporation (“Irvine” or the
“Company”) and the parties whose signatures are affixed hereto (“Shareholders”),
for the benefit of Longview Fund L.P., and Alpha Capital Anstalt (collectively,
“Subscribers”).
     WHEREAS, Irvine has entered into a subscription agreement and transaction
documents for the sale of an aggregate of 133,332 Shares of Series A-1 Preferred
Stock to Subscribers dated as of April 14, 2008 (“Subscription Agreement”); and
     WHEREAS, pursuant to the provisions of the Subscription Agreement, Irvine
covenants and agrees to diligently attempt to obtain the approval of its
stockholders for the Approval as defined in Section 5(a) of the Subscription
Agreement; the contingent reverse split described in Section 5(c); and the
approval of an increase in the Company’s authorized Common Stock, as described
in Section 5(e) of the Subscription Agreement (collectively, all of the above
being the “Stockholder Approval”); and
     WHEREAS, as of the date hereof, the Shareholders own or exercise voting
control over the number of shares of Irvine’s Common Stock as set forth on
Schedule 5(a) to the Subscription Agreement (“Shares”), a copy of which is
annexed hereto; and
     WHEREAS, as a condition to Subscribers entering into the Subscription
Agreement, Shareholders have agreed to vote in favor of the Stockholder
Approval.
     NOW THEREFORE, the parties agree as follows:
     1. Agreement to Vote Shares. Each Shareholder agrees that, until the first
to occur of (i) the Preferred Stock is no longer outstanding, or (ii) the
Stockholder Approval is obtained, or (iii) July 31, 2009, such Shareholder shall
vote all of the Shares now or hereinafter directly or indirectly owned (of
record or beneficially) and over which Shareholder has voting control in favor
of the Stockholder Approval.
     2. Covenants. Each Shareholder agrees with respect to itself and the Shares
it owns that until the next meeting of the Company’s stockholders after the date
hereof and any adjournments thereof at which the components of the Stockholder
Approval are presented to the Company’s stockholders for approval:
          (a) It shall not, except consistent with the terms of this Agreement,
(i) transfer (which term shall include, without limitation, for the purposes of
this Agreement, any sale, gift, pledge or other disposition), or consent to any
transfer of, any or all of the Shares or any interest therein, (ii) enter into
any contract, option or other agreement or understanding with respect to any
transfer of any or all of the Shares or any interest therein, (iii) take any
other action that would in any way restrict, limit or interfere with the
performance of its obligations hereunder or the transactions contemplated
hereby, or (iv) grant any proxies or powers of attorney with respect to any of
the Shares, deposit any Shares into a voting trust or enter into a voting
agreement with respect to such Shares. Notwithstanding the foregoing, each
Shareholder may transfer its Shares if (i) pursuant to an already existing
Rule 10b5-1 plan, or (ii) such transferee becomes a party to and bound by all of
the terms of this Agreement.
          (b) It will not enter into any transaction, take any action, or
directly or indirectly cause any event to occur that would result in any of the
representations or warranties of each

 



--------------------------------------------------------------------------------



 



Shareholder herein contained not being true and correct at and as of the time
immediately after the occurrence of such transaction, action or event.
     3. Representations and Warranties. Each Shareholder represents and warrants
with respect to itself and the Shares it owns that:
          (a) It is the record or beneficial owner or exercises voting control
of the number of Shares set forth on Schedule 5(a) opposite its name and, except
for the Shares, it is not the record or beneficial owner of any other shares of
the Company’s Common Stock.
          (b) This Agreement has been duly executed and delivered by each
Shareholder and constitutes the legal, valid and binding obligation of each
Shareholder, enforceable against each Shareholder in accordance with its terms.
Each Shareholder has all necessary power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Neither the execution and delivery of this
Agreement nor the consummation by each Shareholder of the transactions
contemplated hereby will result in a violation of, or a default under, or
conflict with, any contract, trust, commitment, agreement, understanding,
arrangement or restriction of any kind to which each Shareholder is a party or
bound or to which the Shares are subject which would materially impair the
ability of each Shareholder to perform hereunder. Consummation by each
Shareholder of the transactions contemplated hereby will not violate, or require
any consent, approval, or notice under, any provision of any judgment, order,
decree, statute, law, rule or regulation applicable to each Shareholder or the
Shares.
          (c) The Shares owned by each Shareholder and the certificates
representing such Shares are now and at all times during the term hereof will be
held by each Shareholder or by a nominee or custodian for its benefit, free and
clear of all liens, claims, security interests, proxies, voting trusts or
agreements, understandings or arrangements or any other encumbrances whatsoever,
except for any such encumbrances or proxies arising hereunder or under
applicable securities laws.
     4. Certain Events. Each Shareholder agrees that this Agreement and the
obligations hereunder shall attach to the Shares owned by it and shall be
binding upon any person or entity to which legal or beneficial ownership of such
Shares shall pass, whether by operation of law or otherwise, including without
limitation such person’s heirs, guardians, administrators or successors. In the
event of any stock split, stock dividend, merger, reorganization,
recapitalization or other change in the capital structure of the Company
affecting the Company Common Stock, or the acquisition of additional shares of
Company Common Stock by each Shareholder, this Agreement and the obligations
hereunder shall attach to any additional shares of Company Common Stock or other
voting securities of the Company issued to or acquired by each Shareholder. In
the event of a stock dividend or distribution, or any change in Company Common
Stock by reason of any stock dividend, split-up, recapitalization, combination,
exchange of shares or the like, the term “Shares” shall be deemed to refer to
and include the Shares as well as all such stock dividends and distributions and
any shares into which or for which any or all of the Shares may be changed or
exchanged.
     5. Specific Enforcement of Voting Agreement. Each Shareholder expressly
acknowledges that damages alone will not be adequate remedy for any breach by
each Shareholder of this Agreement and that the Company, in addition to any
other remedies it may have, will be entitled as a matter of right, to injunctive
relief, including specific performance, in any court of competent jurisdiction
with respect to any actual or threatened breach by each Shareholder of the
provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          (a) All communication under this Agreement shall be in writing and
shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):
If to the Company, to:
Irvine Sensors Corporation
3001 Red Hill Avenue
Costa Mesa, CA 92650
Attn: Chief Financial Officer
Fax: (714) 444-8773
With a copy by facsimile only to:
Dorsey & Whitney LLP
38 Technology Drive
Irvine, CA 92618
Attn: Ellen S. Bancroft, Esq.
Fax: (949) 271-5318
If to each Shareholder:
To the addresses and fax numbers listed on Schedule A hereto
With a copy by facsimile only to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575
          (b) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
          (c) This Agreement constitutes the entire agreement relating to the
subject matter covered herein, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
          (d) Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties without the prior written
consent of the other parties, except that this Agreement shall be binding upon
each Shareholder and its successors and assigns and except as provided in
Section 2(a).
          (e) The construction and performance of this Agreement will be
governed by the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

 



--------------------------------------------------------------------------------



 



          (f) If any term, provision, covenant or restriction herein, or the
application thereof to any circumstance, shall, to any extent, be held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions herein and the
application thereof to any other circumstances, shall remain in full force and
effect, shall not in any way be affected, impaired or invalidated, and shall be
enforced to the fullest extent permitted by law.
          (g) Each Shareholder hereby agrees that irreparable damage would occur
and that the Company would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the Company shall be entitled to an injunction or injunctions to prevent
breaches by each Shareholder of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any court, in addition to any other
remedy to which it is entitled at law or in equity. In addition, each of the
parties hereto (i) consents to submit such party to the personal jurisdiction of
any Federal court located in the State of New York or any New York state court
in the event any dispute arises out of this Agreement or any of the transactions
contemplated hereby, (ii) agrees that such party will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that such party will not bring any action relating
to this Agreement or any of the transactions contemplated hereby in any court
other than a Federal court sitting in the State of New York or a New York state
court.
          (h) No amendment, modification or waiver in respect of this Agreement
shall be effective against any party unless is shall be in writing and signed by
such party.
          (i) This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
     IN WITNESS WHEREOF, the parties have caused this agreement to be executed
by their duly authorized officers all as of the day and year first above
written.

            IRVINE SENSORS CORPORATION
      By:   /s/ JOHN C. CARSON         John C. Carson        President and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

SHAREHOLDERS

     
/s/ MEL R. BRASHEARS
   
 
Mel R. Brashears
   
 
   
/s/ JOHN C. CARSON
   
 
John C. Carson
   
 
   
/s/ MARC DUMONT
   
 
Marc Dumont
   
 
   
/s/ THOMAS M. KELLY
   
 
Thomas M. Kelly
   
 
   
/s/ VOLKAN OZGUZ
   
 
Volkan Ozguz
   
 
   
/s/ CLIFFORD PIKE
   
 
Clifford Pike
   
 
   
/s/ FRANK RAGANO
   
 
Frank Ragano
   
 
   
/s/ ROBERT RICHARDS
   
 
Robert Richards
   
 
   
/s/ JOHN J. STUART, JR.
   
 
John J. Stuart, Jr.
   
 
   
/s/ DARYL SMETANA
   
 
Daryl Smetana
   
 
   
/s/ PETE KENEFICK
   
 
Pete Kenefick
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(a)

              NUMBER OF SHARES SHAREHOLDER   OWNED
Melvin R. Brashears
    244,483  
John C. Carson
    1,413,099  
Marc Dumont
    105,022  
Thomas M. Kelly
    129,483  
Volkan Ozguz
    54,720  
Clifford Pike
    118,966  
Frank Ragano
    61,833  
Robert G. Richards
    218,713  
John J. Stuart, Jr.
    362,811  
Daryl Smetana
    87,310  
Peter Kenefick
    78,966  

 